 


109 HR 3086 IH: WISEWOMAN Expansion Act of 2005
U.S. House of Representatives
2005-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3086 
IN THE HOUSE OF REPRESENTATIVES 
 
June 28, 2005 
Ms. DeLauro (for herself, Mr. Leach, Mr. Jackson of Illinois, Mr. Owens, Ms. Millender-McDonald, Ms. Roybal-Allard, Mr. Menendez, Ms. Wasserman Schultz, Mr. McNulty, Mr. Grijalva, Mrs. McCarthy, Mr. Stark, Ms. Eddie Bernice Johnson of Texas, Mr. Kildee, Ms. Schakowsky, Mr. Udall of New Mexico, Mr. McDermott, Ms. Eshoo, Mrs. Christensen, Mr. Dicks, Mrs. Maloney, Mr. Boswell, Mr. McGovern, Mr. Waxman, Ms. Jackson-Lee of Texas, Ms. Woolsey, Mr. Michaud, Mr. Wexler, and Mr. Brady of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To reduce health care costs and promote improved health by providing supplemental grants for additional preventive health services for women. 
 
 
1.Short titleThis Act may be cited as the WISEWOMAN Expansion Act of 2005. 
2.FindingsThe Congress finds as follows: 
(1)Heart disease, stroke, and other cardiovascular diseases remain the leading cause of death among females in the United States, killing almost 500,000 women each year. 
(2)About 1 in 4 females have some form of cardiovascular disease, killing more than the next 6 causes of death combined. 
(3)In women, cardiovascular disease is frequently undetected and untreated until the disease has become severe, causing 42 percent of women who have heart attacks to die within 1 year. 
(4)Obesity increases women’s risk for some of the leading causes of death: heart disease, stroke, diabetes, and certain cancers. 
(5)Better nutrition and lifestyle changes can effectively prevent and treat obesity. 
(6)Osteoporosis is a major public health threat for an estimated 44 million Americans. 
(7)Women over age 50 accounted for over 75 percent of the total cases of osteoporosis of the hip in 2002. 
(8)One out of every 2 women over the age of 50 will have an osteoporosis-related fracture in her lifetime. 
(9)The rate of hip fractures is two to three times higher in women than men. 
(10)The direct expenditures for osteoporotic fractures alone range from 12-18 billion dollars each year. 
(11)Physical activity, calcium, and vitamin D are major contributors to bone health for individuals of all ages. 
(12)Muscular strength and balance may be very significant in future risk reduction for osteoporosis. 
(13)18.2 million Americans have diabetes, and over 200,000 people die each year from related complications. Among adults in the United States, diabetes increased 61 percent from 1990 to 2001. Diabetes is the sixth leading cause of death in America. 
(14)Approximately 8.7 percent of all women over the age of 20 in the United States have diabetes, but about one-third of them are unaware of it. 
(15)The risk for cardiovascular disease, the most common complication attributable to diabetes, is more serious among women than men. Deaths from heart disease in women with diabetes have increased 23 percent over the past 30 years. 
(16)The direct and indirect costs of diabetes are over $132 billion a year. 
(17)Better nutrition, physical activity, control of blood glucose levels, and access to services can delay the progression of diabetes. In fact, recent findings show that modest, consistent physical activity and a healthy diet can cut a person’s risk for developing type-2 diabetes by nearly 60 percent. 
(18)The direct and indirect costs of diabetes are over $130 billion a year. 
(19)The WISEWOMAN program has— 
(A)provided one-stop shopping for preventive health services such as cholesterol and blood pressure screening for more than 12,000 women and identified risk factors for heart disease such as obesity, high cholesterol, high blood pressure, sedentary behavior, and poor diet; and 
(B)identified more than 2,700 cases of previously undiagnosed hypertension, 3,000 cases of undiagnosed high cholesterol, and 400 cases of undiagnosed diabetes in women who would have been unaware of their risk factors if not for WISEWOMAN. 
(20)Research has demonstrated that— 
(A)the uninsured often have significantly poorer health than the insured; and 
(B)being uninsured is an obstacle to receiving preventive health care services. 
3.Supplemental grants for additional preventive health services for womenSection 1509 of the Public Health Service Act (42 U.S.C. 300n–4a) is amended to read as follows: 
 
1509.Establishment of program for additional preventive health services 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may, through a competitive review process, award grants to States that have received grants under section 1501 for a fiscal year, to enable such State to carry out programs— 
(1)to provide preventive health services, in addition to the services authorized in such section 1501, for diseases such as cardiovascular diseases, diabetes, osteoporosis, and obesity; 
(2)to provide screenings, such as screening for blood pressure, cholesterol, osteoporosis, and diabetes, and other services that the Secretary determines to be appropriate and feasible; 
(3)for health education, counseling, and interventions for behavioral risk factors, such as physical inactivity and poor nutrition, and diseases such as cardiovascular diseases, diabetes, osteoporosis, and obesity; 
(4)to provide appropriate referrals for medical treatment of women receiving services pursuant to paragraph (1) through (3), and ensuring, to the extent practicable, the provision of appropriate follow-up services; and 
(5)to evaluate the activities conducted under paragraphs (1) through (4) through appropriate surveillance, research, or program monitoring activities. 
(b)Status as participant in program regarding breast and cervical cancerThe Secretary may not make a grant to a State under subsection (a) unless the State involved agrees that services under the grant will be provided in conjunction with entities that are screening women for breast or cervical cancer pursuant to a grant under section 1501. 
(c)Applicability of provisionsThe provisions of this title shall apply to a grant under subsection (a) to the same extent and in the same manner as such provisions apply to a grant under section 1501. 
(d)Funding 
(1)In generalThere is authorized to be appropriated to carry out this section— 
(A)$20,000,000 for fiscal year 2006; 
(B)$25,000,000 for fiscal year 2007; 
(C)$30,000,000 for fiscal year 2008; and 
(D)such sums as may be necessary for each subsequent fiscal year. 
(2)Limitation regarding funding with respect to breast and cervical cancerNo additional resources shall be appropriated for a fiscal year under paragraph (1) unless the amount appropriated under section 1510(a) for such fiscal year is at least $173,920,000.. 
 
